Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The supplemental amendment of 1/10/22 is entered.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner’s Amendment to the specification: 	In page 19, line 12, at the beginning, delete http://blast..
In page 19, line 12, after “.nih.gov/ or”, delete “ttp://www.”.

The following is an examiner’s statement of reasons for allowance: 
Claims 1-4, 6-8 and 18-20 are directed to a method of synthesizing a polynucleotide having a predetermined sequence, the method comprising the steps of:
 a) providing an initiator having a 3'-penultimate deoxyinosine and a 3'-terminal nucleotide having a free 3'-hydroxyl; 
b) repeating cycles of 
(i) contacting under elongation conditions the initiator or elongated fragments having free 3'-0-hydroxyls with a 3'-0-blocked nucleoside triphosphate and a terminal deoxynucleotidyl transferase so that the initiator or elongated fragments of the initiator are elongated by incorporation of a 3'-0-blocked nucleoside triphosphate to form 3'-0-blocked elongated fragments, and 

c) treating the polynucleotide with an endonuclease V activity to cleave the polynucleotide from the initiator, such that the polynucleotide cleaved from the initiator has a 5'- monophosphate.
Claimed method is free of prior art. Further, the prior art fails to suggest such specifically claimed method. Hence, said method is also non-obvious.
Claims 1-4, 6-8, 18-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656